Title: To George Washington from John Hancock, 13 June 1777
From: Hancock, John
To: Washington, George



Sir,
Philada June 13th 1777.

You will percieve, from the enclosed Resolves, the fixed Determination of Congress to retaliate (as nearly as lies in their Power,) on our Enemies, should they think proper to send any of their Prisoners to Great Britain, or to any other Part of the British King’s Dominions beyond Sea. This Resolution you will please to convey to Genl Howe as soon as possible, as it is of the utmost Importance.
If the sixteen additional Battalions are not all provided with Commanding Officers, the Congress, in Consequence of a Letter from Govr Caswell, (an Extract of which I enclose you) have recommended Colonel Abraham Shephard to the Command of one of the said Battalions, and doubt not you will honor him with the Appointment. I beg Leave to refer your Attention to the whole of the Resolves herewith transmitted.
Enclosed you have the Observations of Monsr De Coudray on Billingsport and the other Fortifications in this River, which I forward for your Perusal. Every possible Measure is taking to render the Fortifications compleat. I have the Honor to be, with the utmost Esteem & Respect Sir your most obed. & very hble Servt

John Hancock Presidt

